Exhibit 10.8.1

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made effective as of
this January 1, 2007 by and between AmeriPath, Inc., a Delaware corporation,
(the “Company”) and Jeffrey A. Mossler, M.D. (the “Executive”).

WITNESSETH

WHEREAS, the Company and the Executive entered into an Employment Agreement
dated April 1, 2003 (the “Agreement”); and

WHEREAS, the Company and the Executive wish to amend provisions of the
Agreement, effective as of the date set forth above.

NOW, THEREFORE, in consideration of the Executive’s continued employment and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and the Executive agree as follows:

1. Recitals. The foregoing recitals are true and correct and are incorporated
herein by this reference.

2. Change of Control. Section 6.6 of the Agreement is hereby amended to read in
its entirety as follows:

“a. Unless otherwise provided in Section 6.7 hereof, in the event that a Change
in Control (as defined in paragraph (d) of this Section 6.6) in the Company
shall occur during the Term of Employment, the Company shall pay to the
Executive, within thirty (30) days of the date of the Change in Control, a lump
sum payment equal to two (2) times the cash compensation paid by the Company to
the Executive for services rendered in the previous calendar year.

b. Following a Change in Control, in the event the Executive’s position
(including compensation, status, offices, titles and reporting requirements),
authority, duties and responsibilities are not at least commensurate in all
material respects with the most significant of those held, exercised and
assigned immediately prior to the diminution event (or as compared to those
held, exercised and assigned prior to all previous diminutions, including all
previous diminutions during the Term of Employment which are not material when
considered separately), then the Executive may elect to terminate this Agreement
and a “Diminution Event” shall be deemed to have occurred. In the event of a
Diminution Event Termination, the Company shall (i) pay to the Executive any
accrued and unpaid Base Salary and Bonus Payment, through the date of
termination specified in such notice, (ii) continue to pay the Executive’s Base
Salary for a period of twelve (12) months following the termination of the
Executive’s employment with the Company, in the manner and at such times as the
Base Salary otherwise would have been payable to the Executive, and (iii) pay to
the Executive his Termination Year Bonus, if any, at the time provided in
Section 4.2b hereof. Upon any termination effected and compensated pursuant to
this Section 6.6(b), the Company shall have no further

 

1



--------------------------------------------------------------------------------

liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the date of termination, subject, however, to the
provisions of Section 5.1, and payment of compensation for accrued and unused
vacation days).

c. AmeriPath has granted to Executive various stock options covering shares of
common stock of AmeriPath Group Holdings, Inc., the parent company of AmeriPath.
In the event of a Change in Control, all AmeriPath stock options held by
Executive (whether granted subject to forfeiture or vesting) shall thereupon
automatically be amended so as (a) to vest, immediately prior to the date of
such Change in Control, all then unvested stock options, and (b) to provide
Executive 360 days to exercise such options (or such greater period as may be
provided by the terms of such options).

d. As used herein, “Change of Control” means the occurrence of any of the
following events (other than as a result of the completion by the Company of a
firm commitment underwritten initial public offering registered under the
Securities Act of 1933):

(1) Approval by the shareholders of the Company of (x) a reorganization, merger,
consolidation or other form of corporate transaction or series of transactions,
in each case, with respect to which persons who were the shareholders of the
Company immediately prior to such reorganization, merger or consolidation or
other transaction do not, immediately thereafter, own more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged or consolidated company’s then outstanding voting
securities, in substantially the same proportions as their ownership immediately
prior to such reorganization, merger, consolidation or other transaction, (y) a
liquidation or dissolution of the Company or (z) the sale of all or
substantially all of the assets of the Company unless such reorganization,
merger, consolidation or other corporate transaction, liquidation, dissolution
or sale is subsequently abandoned and not consummated;

(2) Individuals who, as of the date of this Agreement, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a director subsequent to the date of
this Agreement whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of the
Company) shall be, for purposes of this Agreement, considered as though such
person were a member of the Incumbent Board; or

(3) the acquisition (other than by or from the Company) by any person, entity or
“group”, within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Securities Exchange Act”), of beneficial
ownership within the meaning of Rule 13-d promulgated under the Securities
Exchange Act of 50% or more of either the then outstanding shares of Common
Stock or the combined voting power of the Company’s then outstanding voting
securities entitled to vote generally in the election of directors (hereinafter
referred to as the ownership of a “Controlling Interest”) excluding, for this
purpose, any acquisitions by (i) the Company or its subsidiaries, (ii) any
person, entity or “group” that as of the commencement date of this Agreement
owns beneficial ownership (within the meaning of Rule 13d-3 promulgated under
the Securities Exchange Act) of a Controlling Interest or (iii) any employee
benefit plan of the Company or its subsidiaries.

 

2



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Section to the contrary, for
purposes of the definitions of a Change of Control, the “Company” shall mean
either the Company, AmeriPath Group Holdings, Inc. or AmeriPath Holdings, Inc.”

3. Conflicting Terms & Survival of Agreement. Except as specifically set forth
herein, the Agreement shall remain in full force and effect. In the event the
terms of this Amendment shall conflict with the terms of the Agreement, the
terms of this Amendment shall control.

4. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of which together
constitute one document.

5. Final Agreement. The Agreement, as amended by this Amendment, constitutes the
final agreement between the parties hereto and supercedes any prior or
contemporaneous agreement or representation, oral or written, among them with
respect to the matters set forth in the Agreement and this Amendment.

6. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Florida, without reference to
principles of conflict of laws.

[Remainder of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment on the date set
forth above.

 

AMERIPATH, INC. By:  

/s/ Donald E. Steen

  Donald E. Steen   Chairman and Chief Executive Officer

 

EXECUTIVE

/s/ Jeffrey A. Mossler, M.D.

Jeffrey A. Mossler, M.D.

 

4